DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 16 recites in part “the control circuitry being configured to control the direct transfer of the translation data via the higher level translation lookaside buffer”.  It is not clear whether the transfer is direct or via a higher level TLB (or conversely it is not clear what is meant by a direct transfer which also occurs via an intermediate location).  
All dependent claims are rejected as containing the material of the claims from which they depend. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 9-13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bharadwaj (Scalable Distributed Last-Level TLBs Using Low-Latency Interconnects, 2018). 
1. Apparatus comprising:
two or more processing devices each having an associated translation lookaside buffer to store translation data defining address translations between virtual and physical memory addresses, each address translation being associated with a respective virtual address space, wherein: (“One important challenge is the question of how to achieve efficient virtual-to-physical address translation [1, 2]. Efficient Translation Lookaside Buffers (TLBs) are central to achieving fast address translation.” Bharadwaj page 271.  “Consider the problem of replication. Multi-threaded applications running on a multi-core naturally replicate virtual-to-physical translations across private L2 TLBs as they are part of the same virtual address space.” Bharadwaj page 272.  See also Bharadwaj figure 1d.) 
the translation lookaside buffer associated with a first processing device is more closely associated with the first processing device than a second, different, processing device; and (See Bharadwaj figure 1d and figures 7-10.  Note that figure 10 shows a core accessing the L2 TLB entry of a different processor.) 
the translation lookaside buffer associated with the second processing device is more closely associated with the second processing device than the first processing device, and (See Bharadwaj figure 1d and figures 7-10.  Note that figure 10 shows a core accessing the L2 TLB entry of a different processor.)
control circuitry to: control a direct transfer of at least a subset of the translation data from the translation lookaside buffer associated with the first processing device directly to the translation lookaside buffer associated with the second, processing device; and control the direct transfer of at least the subset of the translation data in response to initiation of execution by the second, different processing device of a processing task in a virtual address space, the virtual address space being associated with a given processing task executed by the first processing device prior to the transfer. (Bharadwaj teaches: “The L1 TLB miss triggers a circuit-switched path setup. . . . The TLB request is forwarded to the switch connected to the TLB slice (Fig. 7(a)). . . . L2 TLB slice access. The remote TLB slice receives the request and services the request. The translation may either exist or not. If it is a TLB hit, a response should be sent. The response contains the physical page associated with the virtual address in the request. . . . The requested translation is inserted into the requesting L1 TLB if it was a hit.”  Bharadwaj page 277.  See also Bharadwaj figures 7-10 showing a miss in the L2 slice more closely associated with one processing device resulting in the transfer of a TLB entry (translation) from the L1 TLB of another core. Note that the teaching of Bharadwaj would be understood to transfer TLB entries between any core and any other core (including adjacent cores).  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  MPEP § 2144.01.)
3. Apparatus according to claim 1, in which the given processing task is selected from the list consisting of: 
a processing task most recently executed by the first processing device; and a processing task currently executed by the first processing device.  (See rejection of claim 1. “Like recent studies on TLB architecture, we assume that L1 and L2 TLBs use the lower-order bits of the virtual page number to choose the desired set using modulo-indexing, and use LRU replacement.” Bharadwaj page 277.  Note that entries in a TLB using an LRU algorithm are the current and/or most recently executed tasks.) 
4. Apparatus according to claim 1, in which 
the apparatus is configured to generate a prediction of initiation of execution by the second processing device of a processing task in a virtual address space associated with a given processing task executed by the first processing device prior to the direct transfer, and to control the direct transfer of at least the subset of the translation data in response to the prediction.  (See rejection of claim 1.  Bharadwaj teaches: “The L1 TLB miss triggers a circuit-switched path setup. The path setup can be performed speculatively during the L1 TLB access as well.”  Bharadwaj paragraph 277, first paragraph.  Note that transferring to the L1 using the circuit switched path setup is describing the method used to transfer TLB entries from the L2 cache of another processor to the L1 of the processor resulting from a miss (or in this case a prefetch) in the art cited to reject claim 1.)
5. Apparatus according to claim 1, in which: 
the control circuitry is configured to control the direct transfer of translation data relating to the virtual address space associated with the given processing task.  (See rejection of claim 1.)
9. Apparatus according to claim 2, in which 
the second processing device is configured to detect a processing event and in response to the detection, to request the control circuitry to control the direct transfer of at least a subset of the translation data from the translation lookaside buffer associated with the first processing device to the translation lookaside buffer associated with the second processing device. (See rejection of claim 1 showing the transfer of the TLB translation data to occur in response to a TLB miss in the TLB more closely associated with the processor eventually receiving the TLB translation data.)
10. Apparatus according to claim 9, in which the processing event is an event selected from the list consisting of: 
a translation lookaside buffer miss at the second processing device, following initiation of execution of the given processing task to the second processing device; a request for the second processing device to start processing of the given processing task; execution by the second processing device of a program instruction to request the control circuitry to control the direct transfer; and detection of a change in one or more control registers of the second processing device associated with a change in one or both of processing task and virtual address space.  (See rejection of claims 9 and 1 describing a miss at the second device.)
11. Apparatus according to claim 1 in which 
the first processing device is configured to detect a processing event and in response to the detection, to request the control circuitry to control the direct transfer of at least a subset of the translation data from the translation lookaside buffer associated with the first processing device to the translation lookaside buffer associated with the second processing device.  (Note that claim 12 recites the “processing event” as request to transfer the TLB entry.  Bharadwaj teaches: “The TLB request is forwarded to the switch connected to the TLB slice (Fig. 7(a)). . . . The remote TLB slice receives the request and services the request. The translation may either exist or not. If it is a TLB hit, a response should be sent. The response contains the physical page associated with the virtual address in the request.”  Bharadwaj page 277.  Note that figure 7 represents the L1 and L2 TLB’s as part of the processor.)  
12. Apparatus according to claim 11, 
in which the processing event comprises execution by the first processing device of a program instruction to request the control circuitry to control the direct transfer.  (See rejection of claim 11.)
13. Apparatus according to claim 1, in which 
the subset of the translation data comprises at least one or more selected from the list consisting of: translation data defining an address translation of a stack pointer address; translation data defining an address translation of a program counter address; translation data defining an address translation of a link register address; and a most-recently used subset of translation data relating to the virtual address space associated with the given processing task.  (See rejection of claim 1.  Note that the translation data being sent back to the second TLB is in response to a current miss at an address in the virtual address space.)
15. Apparatus according to claim 1, comprising 
interconnect circuitry connected to the first and second processing devices, the control circuitry being configured to control the direct transfer of the translation data via the interconnect circuitry.  (See rejection of claim 1 and Bharadwaj figures 7-10.)
16. Apparatus according to claim 1, comprising 
a hierarchy of translation lookaside buffer storage including the respective translation lookaside buffers associated with each processing device and a higher level translation lookaside buffer further from each processing device than said respective translation lookaside buffers and shared between two or more processing devices, the control circuitry being configured to control the direct transfer of the translation data via the higher level translation lookaside buffer.  (See rejection of claim 1 and Bharadwaj figure 7A.  Note that the L2 TLB slices of Bharadwaj figure 7 are part of an L2 TLB which is shared between the processors.  Note also that the L2 is at least temporally further from each processing device (Figure 7A shows the core directly accessing the L1).  Bharadwaj teaches: “Case 2: The requested translation indexes to a remote slice: The required translation request is sent to the remote node containing the slice through a dedicated network. Once it reaches the destination node, the virtual address is used to index into the SLL slice and the translation is then sent back to the requesting slice. Upon receiving the translation response, the requesting core can then forward the translation to the L1 TLB.” Bharadwaj page 277. (SLL refers to the “Shared Last Level TLB”, See Bhaadwaj figure 1 description.)
17. Apparatus comprising: 
two or more processing means each having an associated translation lookaside buffer means for storing translation data defining address translations between virtual and physical memory addresses, each address translation being associated with a respective virtual address space, wherein: the translation lookaside buffer associated with a first processing means is more closely associated with the first processing means than a second, different, processing means; and the translation lookaside buffer associated with the second processing means is more closely associated with the second processing means than the first processing means,- means for controlling a transfer of at least a subset of the translation data from the translation lookaside buffer means associated with the first processing means to the translation lookaside buffer means directly associated with the second, processing means; and means for controlling the direct transfer of at least the subset of the translation data in response to initiation of execution by the second, different processing means of a processing task in a virtual address space, the virtual address space being associated with a given processing task executed by the first processing means prior to the direct transfer.  (See rejection of claim 1.)
18. A method comprising: 
storing translation data defining address translations between virtual and physical memory addresses, each address translation being associated with a respective virtual address space, in respective translation lookaside buffers associated with two or more processing devices, wherein: the translation lookaside buffer associated with a first processing device is more closely associated with the first processing device than a second, different, processing device; and the translation lookaside buffer associated with the second processing device is more closely associated with the second processing device than the first processing device,- controlling a direct transfer of at least a subset of the translation data from the translation lookaside buffer associated with the first processing device directly to the translation lookaside buffer associated with the second, processing device; and controlling the direct transfer of at least the subset of the translation data in response to initiation of execution by the second, different processor of a processing task in a virtual address space, the virtual address space being associated with a given processing task executed by the first processor prior to the direct transfer. (See rejection of claim 1.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj and Bhowmik (US 2013/0173882).
6. Apparatus according to claim 1, in which: 
each virtual address space has an address space identifier; and the control circuitry is configured to maintain task data to indicate address space identifiers of processing tasks executed by the processing devices.  (The previously cited art does not expressly state that address spaces are identified using an address space identifier (ASID).
Bhowmik teaches: “each page translation entry having an address space identifier (ASID)”  Bhowmik paragraph 0005. “The ASID may be a multi-bit field having a plurality of values.”  Bhowmik paragraph 0006.  “In a multi-operating system environment each host or guest operating system is assigned a unique ASID. Each page translation entry includes a virtual address 124, 134, a physical address 126, 136 and an ASID 128, 138. Each page translation entry 122, 132 is therefore uniquely associated with the specific host or guest operating system that created the entry.”  Bhowmik paragraph 0031.  See also Bhowmik figure 1.  Note that guest operating systems or other applications using a processor would be understood to be running tasks.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Bhowmik because this allows the system to determine which operating system (or process) can use a given virtual address space thereby avoiding data corruption.)
7. Apparatus according to claim 6, in which 
the control circuitry is configured to identify from the task data, for the address space identifier of the virtual address space associated with the given processing task, one or more other processing elements which most recently executed the given processing task and to control the direct transfer of translation data from the translation lookaside buffer associated with one of the identified processing elements.  (With respect to claim interpretation, note that the task data “for the address space identifier of the virtual address space associated with the given processing task” is written as an intended use because it does not require any specific structural limitations or steps to be performed. See MPEP §§ 2103 and 2111.04.  Bharadwaj teaches: “Like recent studies on TLB architecture, we assume that L1 and L2 TLBs use the lower-order bits of the virtual page number to choose the desired set using modulo-indexing, and use LRU replacement[.]”  Bharadwaj page 277, second column, section E.  Note that an LRU eviction algorithm causes entries in the TLB’s to be the “most recent” because the less recent entries are evicted.   With respect to control circuitry configured to identify from task data, the processing elements from which the entry is to be transferred, see rejection of claim 1.)
8. Apparatus according to claim 7, in which, 
when the control circuitry identifies more than one processing element, the control circuitry is configured to control the direct transfer of at least a subset of the translation data from the translation lookaside buffer associated with a physically closest one of the identified processing devices to the translation lookaside buffer associated with a second, different, processing device. (“NOCSTAR is a logically shared last level TLB distributed across the tiles of a many-core system, mirroring the design of NUCA LLCs [42]. Each slice is the equal or smaller than the size of current private L2 TLBs, thereby meeting the same area and power budgets. TLB Entries: Each entry in a slice includes a valid bit, the translation and a context ID associated with the translation.” Bharadwaj page 275, first column, section A.  Note that “NUCA” stands for Non-Uniform Cache Architecture, the caching version of “NUMA” which refers to preferentially accessing closer locations.)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj and Landsberg (Analyzing and Optimizing TLB-Induced Thread Migration Costs on Linux/ARM 2018)
14. Apparatus according to claim 1, 
in which the subset of the translation data comprises all translation data held by the translation lookaside buffer of the first processing device relating to the virtual address space associated with the given processing task.  (The previously cited art does not expressly teach migrating all TLB entries associated with a given processing task.  
Landsberg teaches: “As already stated, thread migration comes with a performance penalty due to cold caches, resulting in an increased number of cache misses but cannot be avoided sometimes. TLB migration is supposed to reduce this penalty by copying the relevant TLB entries to the TLB of the thread’s new CPU. The relevance of these entries is determined by characteristics such as validity, associated address space and whether or not it was accessed since the last migration, if available. Overall, a TLB migration consists of the following steps: 1. Extracting all entries from the local TLB because there is no way to tell which ones are relevant in advance (at least on the Cortex-A7). 2. Filtering out all entries which are irrelevant for the current thread, e.g., invalid entries or entries for other processes are dispensable. 3. Storing the remaining entries in memory so that they can be restored in the future. 4. Populating the new core’s TLB by using the information stored in the memory the step before.”  Landsberg page 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date because migrating all the relevant entries to the target processor reduces TLB misses.)


Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive.
Rejections under § 112b:
All rejections from the previous action under this section are withdrawn in response to claim amendments.
 Rejections under § 103:
As noted by applicant, the claims as amended overcome all art in the most recent final action and art cited in the subsequent after final action.  New art was found that reads on the claims.  See rejection above.    





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139